Citation Nr: 1025460	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  09-14 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a stomach ailment and 
dysentery.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

LouElla Kuta, Counsel


INTRODUCTION

The Veteran served on active duty from August 1948 to August 
1952.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, 
which denied the Veteran's claim of entitlement to service 
connection for a stomach ailment and dysentery.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran was afforded a VA examination in January 2008.  That 
examiner provided no opinion on whether a current disability was 
related to service.  This was apparently due to the fact that the 
Veteran did not report for a gastrointestinal study and the 
examiner did not have access to VA treatment records showing 
current treatment for a duodenal ulcer

The Veteran was afforded another VA examination in February 2009.  
The physician conducting that examination acknowledged evidence 
of current duodenal ulcers.  He opined that the Veteran did not 
have dysentery and opined that in-service dysentery was unrelated 
to the current duodenal ulcer.  The examiner, however, noted that 
in addition to an episode of dysentery in 1948, the Veteran was 
seen with gastric complaints in 1952.  Service treatment records 
confirm that these complaints were noted in conjunction with a 
psychiatric evaluation.  The examiner noted the Veteran's reports 
that his stomach had not been the same since the 1952 episode, 
but the examiner provided no opinion as to whether the current 
duodenal ulcer was related to the 1952 episode.

If a chronic disease, such as duodenal ulcer (a type of peptic 
ulcer), is shown in service and at any time thereafter, service 
connection will be conceded.  38 C.F.R. § 3.304(b) (2009).  An 
opinion is needed as to whether the symptoms identified in 
service were manifestations of a duodenal ulcer, or are otherwise 
related to the current duodenal ulcer.

The Veteran also submitted a statement from his private physician 
noting the Veteran's reports of sea sickness during service and 
ongoing seasickness whenever he was on any vessel.  The physician 
opined that it was "possible" that "this condition" was 
brought on by "a memory of the subject's experiences on the many 
ships he was on while in the service."  This opinion is 
speculative and it is unclear what "condition" the doctor was 
ascribing to in-service experiences.  It does trigger VA's duty 
to get further examinations.  38 U.S.C.A. § 5103A(d) (West 2002).

In addition, the private physician reported that he had treated 
the Veteran for "many years."  VA has a duty to seek records of 
treatment reported by private physicians.  Massey v. Brown, 7 
Vet. App. 204 (1994).  VA has also adopted a regulation providing 
that when it becomes aware of private treatment records, it will 
ask the Veteran to complete a release so that it can obtain those 
records.  If the Veteran fails to complete the release, it will 
ask him to submit the records himself.  38 C.F.R. § 3.159(c)(1) 
(2009).  The record does not show that these procedures have been 
followed with regard to the private treatment records.

Accordingly, this case is REMANDED for the following:

1.  The agency of original jurisdiction (AOJ) 
should ask the Veteran to complete a release 
so that it can obtain records of treatment 
referred to in the private physician's April 
2009 statement.  The AOJ should follow the 
procedures outlined in 38 C.F.R. 
§ 3.159(c)(1).

2.  After the above development is completed, 
ask the physician who provided the February 
2009 VA examination to review the claims 
folder and provide opinions as to whether it 
is at least as likely as not (50 percent 
probability or more) that the gastrointestinal 
symptoms reported during service in 1952 
represented a duodenal ulcer.  The examiner 
should also provide an opinion as to whether 
the current duodenal ulcer is in any way 
related to the symptoms reported during 
service in 1952.  In addition the examiner 
should provide an opinion as to whether the 
Veteran's reports of seasickness in service 
are related to any current gastrointestinal or 
other disability.

The examiner should provide a rationale for 
these opinions.  The examiner should take into 
account the Veteran's reports of ongoing 
symptoms since the 1952 episode and should 
note that the absence of documentation in the 
service treatment records is not sufficient by 
itself to support a negative opinion.

If an opinion cannot be provided without 
resort to speculation, the examiner should 
provide a rationale why this is so, and should 
state whether there is any additional evidence 
that would permit an opinion to be made.

If additional examinations are needed these 
should be undertaken.  If the examiner who 
provided the February 2009 examination is 
unavailable, the Veteran should be afforded a 
new examination so that the necessary opinions 
could be obtained.

3.  If the benefit sought on appeal remains 
denied, a supplemental statement of the case 
should be provided, before the case is 
returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the




